Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 2 is objected to because of the following informality:  
In claim 2, line 2, “transmittingthe” should be replaced with --transmitting the--  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, lines 3-4 and Claim 6, lines 5-6 recite “configuring with a first Schedule Request (SR) resource configuration and a second SR resource configuration.” It is unclear what is being configured.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 – 3, 5 – 8 and 10 – 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Babaei et al. (US 2021/0051738 A1).
Regarding claim 1, Babaei teaches a method for a User Equipment (UE) (Fig. 4: wireless device 406) operating in a wireless communication system (communication network 400), the method comprising: configuring with a first Schedule Request (SR) resource configuration and a second SR resource configuration (paragraph 194: In an example, a first SR configuration may indicate a first one or more logical channels and/or a first one or more logical channel groups and a second SR configuration may indicate a second one or more logical channels and/or a second one or more logical channel groups. Also described in paragraph 203); checking whether or not data is a first data on logical channels mapped to the first SR resource configuration, when the data becomes available for a first logical channel mapped to the first SR resource paragraph 203: In an example, a first SR configuration may indicate that at least one uplink grant for at least one first TTI/numerology is requested and a second SR configuration may indicate that at least one uplink grant for at least one second TTI/numerology is requested. In an example, the one or more first events may comprise a first buffer status report (BSR) corresponding to the first SR being triggered due to data becoming available for at least one first logical channel being mapped to the at least one first TTI/numerology. Further described in paragraph 209: In an example, the one or more criteria may comprise that a priority of the at least one second logical channel is higher than and/or equal to a priority of the at least one first logical channel); and triggering a first buffer status reporting (BSR) if the data is the first data on logical channels mapped to the first SR resource configuration (paragraph 203: In an example, the one or more first events may comprise a first buffer status report (BSR) corresponding to the first SR being triggered due to data becoming available for at least one first logical channel being mapped to the at least one first TTI/numerology. Also described in paragraph 207).  
Regarding claims 2 and 7, Babaei teaches the method and UE according to claims 1 and 6, further comprising transmitting the first BSR to a network if there is available UL resource for transmitting the first BSR (paragraph 191: In an example, a buffer status reporting procedure may be used to provide a serving base station with information about the amount of data available for transmission in uplink buffers (e.g., uplink buffers associated with one or more logical channels and/or logical channel groups) associated with a MAC entity. In an example, a buffer status report (BSR) MAC CE may be transmitted by a wireless device to a serving base station if the wireless device has uplink resources (e.g., PUSCH or PUSCH like resources) for transmission of the BSR MAC CE. Also described in paragraph 203).  
Regarding claims 3 and 8, Babaei teaches the method and UE according to claims 1 and 6, further comprising: triggering a SR for the first SR configuration if there is no available UL resource for transmitting the first BSR (paragraph 191: In an example, a scheduling request (SR) may be triggered if there are no uplink resources (e.g., PUSCH and/or PUSCH like resources) for transmission of the BSR); and transmitting the SR to the network (see Fig. 4; paragraph 191: In an example, a scheduling request (SR) may be triggered if there are no uplink resources (e.g., PUSCH and/or PUSCH like resources) for transmission of the BSR).  
Regarding claims 5 and 10, Babaei teaches the method according to claim 1, further comprising: triggering a second BSR when a second data becomes available for a second logical channel mapped to the first SR resource configuration, if the second logical channel has a higher priority than a priority of the first logical channel (end of paragraph 203: In an example, the one or more second events may comprise a second buffer status report ( BSR) corresponding to the second SR being triggered due to data becoming available for at least one second logical channel being mapped to the at least one second TTI/numerology. Further described in paragraph 209: In an example, the one or more criteria may comprise that a priority of the at least one second logical channel is higher than and/or equal to a priority of the at least one first logical channel), wherein the second data becomes available for the second logical channel after the Paragraph 210: In an example, the one or more criteria may comprise a first SR resource for the second SR occurring before a threshold number of TTIs and/or time).
Regarding claim 6, Babaei teaches the same limitations described above in the rejection of claim 1. Babaei further teaches the UE comprising: a Radio Frequency (RF) module (communication interface 407); and a processor (408) operably coupled with the RF module (see Fig. 4).
Regarding claims 11 and 12, Babaei teaches the method and UE according to claims 1 and 6, wherein the UE is capable of communicating with at least one of a base station and/or a network (see Fig. 4).  

Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tesanovic (US 2018/0359773 A1), Method and Apparatus for Scheduling Request in Wireless Communication System, paragraphs 106 and 117.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHONDA L MURPHY whose telephone number is (571)272-3185.  The examiner can normally be reached on Monday-Friday 9:00-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RHONDA L MURPHY/Primary Examiner, Art Unit 2462